DETAILED ACTION
Claims 1-20 are presented for examination.
Claims, 1, 6, 8, 9, 11, 13, 17 and 18 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agrawal et al. (WO2018031562- IDS) in view of  Huang et al. (US 2019/0065867)

1.    Agrawal teaches, A vision system for improving the querying of visual data by using edge computing resources of collection devices in a distributed network (Abstract), comprising:
one or more processors (para 11, fig. 2A);
a memory communicably coupled to the one or more processors (Para 11, fig. 2A - the memory stores data) and storing:
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to  (Para 50 -  the vehicle camera device collects data, therefore the camera is the acquisition module), in response to receiving, from a remote device, a visual query in a selected vehicle that is equipped with at least one camera (fig. 7, para 0032, 0050; the vehicle has a camera mounted on it]), identify search parameters from the query that specify at least visual content that is to be identified  (Para [0111], [0172, 0173]; examiner’s note: the system is searching for visual data; [0188, 0189]; the user can select vehicle ID which is the search parameter and the system identifies videos related to the ID, the video data is the visual content and also identifies the marching search results); and
a search module including instructions that when executed by the one or more processors cause the one or more processors to analyze a subset of a visual inventory to identify whether the subset includes the visual content by using at least a machine vision model executing on a processor within the selected vehicle (Para [0172, 0173], fig. 5A, 5B, 1C; the first search identifies plurality of search results and then the second device filters the first search results according to other relevant search results from other vehicles.  Therefore, the system is identifying subsets of results by analyzing the search parameter and also by the filtering.  [0158]; the vehicle uses a camera to identify the related video. Moreover, fig. 7, 8; [0187, 0188, 0190, 0192]; based on the users search parameter the system identifies a map where the system will identify the requested video related to a vehicle ID, the vehicle uses a camera to identify a video, therefore, it is a machine vision model; once the user execute the search the system identifies by analyzing the search query, a map and only look for the vehicle ID within the map, therefore, the system is identifying subsets by analyzing the search query and by the location), wherein the visual inventory includes camera data that is previously acquired by the selected vehicle from the at least one camera (Para [0158] & [0159] – “The devices may be configured such that they can receive a search request and determine if a connected proximate camera may contain video that is relevant to the search query… the device may process the search request to search through locally stored descriptor data of previously processed locally stored video.”), wherein the search module includes instructions to analyze the visual inventory including instructions to apply the machine vision model to the visual inventory (Para [0129] & [0171] – teach creating inference data based on video data)
wherein the search module further includes instructions to communicate detection results about whether the subset includes the visual content to the remote device (Para [0172, 0173], fig. 5B, 9 - the identified video contents are presented to the user).
wherein the search module further includes instructions to communicate location history of the selected vehicle to the remote device periodically (Para [0161] – teaches locate and track cars matching a certain description, tracking implies a periodically communicating location history), including identifying object classes of objects presented in the visual content to provide an index of content that is included within the visual content (Para [0162] – teaches tracking a movement of a person, Para [0129] and [0171] teaches “inference data” which seems to include identifying objects in the videos wherein based on the inference data, a particular video can be accessed or acquired)
Agrawal does not explicitly recite …to perform semantic segmentation to generate semantic labels for objects in the visual inventory.
However Huang teaches …to perform semantic segmentation to generate semantic labels for objects in the visual inventory (Figs 2-4, para [0003], [0014] & [0037] – teaches semantic segmentation to generate semantic labels)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains for Agarwal track classes of object of interests as taught by Huang, because both Agarwal and Huang are in the same field of endeavor and by allow for classifying objects would allow Agarwal further enhancement to the existing filtering of objects for visual query (Paragraph [0140], Agrawal).

2.    Agrawal teaches, The vision system of claim 1, wherein the search parameters specify the visual content by providing the machine vision model pre-trained to recognize the visual content and as part of the visual query, and wherein the machine vision model is a machine learning algorithm that identifies segments of the subset that include the visual content, and wherein the visual content includes one or more of a person of interest, a group of people, an animal of interest, a specific vehicle, environmental characteristics, and objects of interest (Para 164, 165 & 166 – aggressive and unsafe manner of driving detecting is a person of interest).
Agrawal teaches, The vision system of claim 1, wherein the acquisition module further includes instructions to load the subset of the visual inventory that correlates with a time window that is specified by the visual query into a memory for analysis by the machine vision model, and wherein the visual inventory includes previously recorded video acquired by the at least one camera and real-time video that the at least one camera is presently acquiring (Paragraph 184 – requesting data could include a time window).

4.    Agrawal teaches, The vision system of claim 3, wherein the time window indicates a time associated with a location of the selected vehicle that is targeted for querying by the visual query, wherein the selected vehicle qualifies as one of the collection devices according to correlations between a location history of the selected vehicle and a targeted location associated with the visual query (Paragraph 161 – teaches monitoring and requesting location history and information for tracking a vehicle, Fig 7, Para 188 teaches  creating new request utilizing object identifiers), wherein the visual query indicates a termination parameter for terminating analysis of real-time video within the visual inventory, and wherein the termination parameter indicates one or more of a frequency of detections for the visual content, a time limit, a data quota, and a stop request (Paragraph 77 – teaches a search query containing geographical and temporal constraints, the visual query would stop if the video segment does not meet the constraints)

5.    Agrawal teaches, The vision system of claim 1, wherein the acquisition module further includes instructions to:
Fig. 7, 8; [0187, 0188, 0190, 0192]; based on the users search parameter the system identifies a map where the system will identify the requested video related to a vehicle ID, the vehicle uses a camera to identify a video, therefore, it is a machine vision model; once the user execute the search the system identifies by analyzing the search query, a map and only look for the vehicle ID within the map, therefore, the system is identifying subsets by analyzing the search query and by the location).

6.    Agrawal teaches, The vision system of claim 5,  wherein the acquisition module further includes instructions to, in response to a positive identification of the visual context existing in the subset by the machine visual model, collecting, in real-time by the at least one camera, additional visual data about a subject of the visual content, and wherein the acquisition module further includes instructions to collect the additional data further includes broadcasting the positive identification to nearby vehicles that are proximate to the selected vehicle to cause the nearby vehicles to collect visual data about the subject (Para 134-138 – teaches searching and acquisition from a K device from a list of N devices based on proximity, based on observation data; furthermore, Para [0161] Search Handoff, " a device may be configured to ‘handoff’ a visual data search to another device. In one example, a number of vehicles may be travelling along a road. Car A has a camera and a device that is enabled to receive a distributed video search query. The device receives a search query to locate and track cars matching a certain description. A second car, car B, which is visible to the camera installed in car A, matches the search query. In response to the search query, the device in car A begins visually tracking car B.  Eventually car A gets close to its driver's home and the driver pulls off the highway. Before or just after car A pulls off the highway it may "hand off' the tracking of car B to other cars that are near to A and to B on the highway. In this way, car B could continue to be tracked until such time as it could be determined whether car B is the true target of the original search query.”)).

7.    Agrawal teaches, The vision system of claim 6, wherein the search module further includes instructions to:
analyze the additional visual data according to the machine vision model to further identify characteristics of the subject, and provide, to the remote device from the selected vehicle, a refinement to the detection results that includes at least the identified characteristics (paragraph 166 & 167 – refining and redeploying model in accordance with the weaving behavior detection model).

8.	Agrawal teaches, The vision system of claim 5, wherein the acquisition module further includes instructions to maintain the location history in a current state for accurate selection by the remote device of vehicle that are to be queried by the visual query, wherein the acquisition module further includes instructions to provide the labels to the remote device for pre-filtering of vehicles that are to be selected for querying, and wherein the visual query further includes query parameters for pre-filtering the subset, the query parameters indicating at least object classes for the objects associated with the visual content. (Paragraph 161 – teaches monitoring and requesting location history and information for tracking a vehicle, Fig 7, Para 188 teaches  creating new request utilizing object identifiers, Paragraph 146 – teaches tracking the location of connected devices, Paragraph [0118] – teaches “a search query may specify a feature of a vehicle, such as a color, model, make, and or class of vehicle.”, further Paragraph [0140] – teaches a response filter 430 which keeps track of relevant responses based on which appropriate VoD would be requested, Agarwal does not teach the labelling, however is provided with inference data, however, Huang teaches creation of labels based on semantic segmentation).

19.	The method of claim 13, further comprising:
	generating the virtual query, by the remote device, in response to receiving electronic inputs specifying the visual content about which to query, wherein generating the visual query includes at least training the machine vision model using training data embodied in the electronic inputs and by a cloud-computing system associated with the remote device (Fig 1A, Para 40, 108, 125  – teaches a cloud based computing system including a machine learning model);
identifying a pool of available vehicles that correspond with a targeted location for a time window; and  communicating the visual query to a sample of vehicles from the pool (Para 161 & 130 – determines a camera of a vehicle from a pool of available vehicles that matches a search query).

Claims 9-18 and 20 are similar to claims 1-8 and 19 therefore similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMRESH SINGH/Primary Examiner, Art Unit 2159